EXECUTION VERSION

Exhibit 10.2

 

 



 

CLASS A-1R NOTE PURCHASE AGREEMENT

 

dated as of September 29, 2016

 

by and among

 

GARRISON FUNDING 2016-2 Ltd.,
as Issuer,

 

GARRISON FUNDING 2016-2 LLC,
as Co-Issuer,

 

Natixis, New York Branch,
as Class A-1R Note Agent

 

and

 

EACH OF THE CLASS A-1R NOTEHOLDERS PARTY HERETO

 

 

 

 

 

 

 

 

 
 



Table of Contents



 

Page

ARTICLE I DEFINITIONS 2 Section 1.01.   Defined Terms. 2 Section 1.02.   Terms
Generally. 5 ARTICLE II PURCHASE, SALE, PAYMENT AND DELIVERY 5 Section
2.01.   Purchase, Sale, Payment and Delivery of the Class A-1R Notes on the
Closing Date. 5 ARTICLE III CLASS A-1R COMMITMENTS AND BORROWINGS 6 Section
3.01.   Class A-1R Commitments. 6 Section 3.02.   Class A-1R Borrowings. 6
Section 3.03.   Class A-1R Reinvestment Borrowing. 7 Section 3.04.   Requests
for Borrowings. 7 Section 3.05.   Funding of Borrowings. 9 Section
3.06.   Termination and Reduction of Commitments. 9 Section 3.07.   Repayment of
Borrowings. 10 Section 3.08.   Procedures with Respect to Class A-1R Purchaser
Rating Criteria. 11 Section 3.09.   Commitment Fee; Breakage Costs. 14 Section
3.10.   Class A-1R Commitment Register 14 ARTICLE IV REPRESENTATIONS AND
WARRANTIES 15 Section 4.01.   Representations and Warranties. 15 Section
4.02.   Several Representations of Each Class A-1R Noteholder. 17 ARTICLE V
CONDITIONS 19 Section 5.01.   Closing Date. 19 Section 5.02.   Conditions to
Each Class A-1R Borrowing. 19 ARTICLE VI THE CLASS A-1R NOTE AGENT 21 Section
6.01.   Appointment. 21 Section 6.02.   Certain Duties and Responsibilities. 21
Section 6.03.   Compensation. 22 Section 6.04.   Resignation and Removal;
Appointment of a Successor. 23 Section 6.05.   Acceptance of Appointment by
Successor 24 Section 6.06.   Class A-1R Note Agent Criteria 24 ARTICLE VII
MISCELLANEOUS 25 Section 7.01.   Notices. 25 Section 7.02.   Waivers;
Amendments. 25

i 

 



Table of Contents

(continued)



  Page Section 7.03.   Successors and Assigns. 26 Section 7.04.   Survival 27
Section 7.05.   Counterparts; Integration; Effectiveness. 27 Section
7.06.   Severability. 28 Section 7.07.   Governing Law; Jurisdiction; Consent to
Service of Process; Waiver of Jury Trial Right. 28 Section 7.08.   Benefits of
Indenture. 29 Section 7.09.   Headings. 29 Section 7.10.   Non-Recourse
Obligations. 29 Section 7.11.   Non-Petition. 29 Section 7.12.   Issuer Orders.
29 Section 7.13.   Special Provisions Applicable to CP Conduits. 30 Section
7.14.   Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 31

 

Schedule 2.01 List of Class A-1R Noteholders and THEIR Commitments

 

EXHIBIT A     FORM OF Class A-1R SALE AND TRANSFER AGREEMENT

EXHIBIT B     FORM OF Class A-1R BORROWING REQUEST

EXHIBIT C     FORM OF Class A-1R PREPAYMENT NOTICE

 



ii 

 

CLASS A-1R NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this "Agreement") dated as of September 29, 2016,
among:

 

(1)       Garrison Funding 2016-2 Ltd., an exempted company with limited
liability incorporated under the laws of the Cayman Islands (the "Issuer");

 

(2)       Garrison Funding 2016-2 LLC, a limited liability company formed and
existing under the laws of the State of Delaware (the "Co-Issuer" and, together
with the Issuer, the "Co-Issuers");

 

(3)       each of the CLASS A-1R NOTEHOLDERS party hereto from time to time; and

 

(4)       Natixis, New York Branch, as agent for the Class A-1R Noteholders (in
such capacity, together with its successors in such capacity, the "Class A-1R
Note Agent").

 

WHEREAS, the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as
Trustee, are party to an Indenture, dated as of September 29, 2016, as modified
and supplemented and in effect from time to time (the "Indenture"), pursuant to
which the Co-Issuers (or the Issuer, as applicable) have issued the Notes (as
defined in the Indenture), including the Class A-1R Senior Secured Revolving
Floating Rate Notes Due 2027 (the "Class A-1R Notes"), in an aggregate principal
amount up to U.S.$25,000,000;

 

WHEREAS, the Co-Issuers, the Class A-1R Note Agent and the Holders from time to
time of the Class A-1R Notes wish to evidence certain agreements relating to,
among other things, the right of the Co-Issuers to borrow, repay and re-borrow
amounts under the Class A-1R Notes during the Reinvestment Period and the
appointment of the Class A-1R Note Agent as agent for the Class A-1R
Noteholders, all as provided in this Agreement and in the Indenture;

 

WHEREAS, the Class A-1R Noteholders are willing, on the terms and subject to the
conditions hereinafter set forth, to extend commitments to make advances of
funds to the Co-Issuers during the Reinvestment Period to fund Class A-1R
Borrowings (as defined herein); and

 

WHEREAS, the proceeds of advances made by the Class A-1R Noteholders to fund
Class A-1R Borrowings hereunder will be used by the Issuer to fund the Revolver
Funding Account to cover anticipated draws on any Revolving Collateral
Obligations or Delayed Drawdown Collateral Obligations included in the Assets,
or to purchase additional Collateral Obligations.

 

Accordingly, in consideration of the covenants contained in this Agreement, the
parties hereto agree as follows:

 



 
 

ARTICLE I

DEFINITIONS

 

Section 1.01.                   Defined Terms.

 

Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed thereto in the Indenture, which meanings shall
prevail in the case of an inconsistency. As used in this Agreement, the
following terms shall have the meanings specified below:

 

"Agency Fee": The fee payable to the Class A-1R Note Agent pursuant to the
Indenture.

 

"Bail-In Action": The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation": (a) At any time, the then applicable Commission Delegated
Regulation (if any) supplementing the Bank Recovery and Resolution Directive in
relation to Article 55 thereof and (b) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

"Bank Recovery and Resolution Directive" means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

"Breakage Costs": The meaning specified in Section 3.09.

 

"Class A-1R Borrowing" or "Borrowing": The meaning specified in Section 3.02(a).

 

"Class A-1R Borrowing Conditions": The meaning specified in Section 5.02.

 

"Class A-1R Borrowing Date": Each day on which a Class A-1R Borrowing is made
(including the Class A-1R Reinvestment Borrowing Date), which day will be a
Business Day occurring during the Reinvestment Period.

 

"Class A-1R Borrowing Request" or "Borrowing Request": The meaning specified in
Section 3.04.

 

"Class A-1R Commitment Register": The meaning specified in Section 3.10.

 

"Class A-1R Commitment Registrar": The meaning specified in Section 3.10.

 

"Class A-1R Commitments" or "Commitments": The commitments (whether or not
utilized) of a Holder of Class A-1R Notes to fund a portion of each Class A-1R
Borrowing pursuant to this Agreement from time to time during the Reinvestment
Period in an aggregate amount up to but not exceeding the commitment amount set
forth for such Class A-1R Noteholder in Schedule 2.01 attached hereto; provided
that each Class A-1R Commitment must be undertaken in a minimum amount of not
less than U.S.$10,000,000 and may be (i) reduced from time to time as provided
in Section 3.06 and (ii) adjusted from time to time pursuant to transfers by or
to a Class A-1R Noteholder as provided in Section 7.03. The aggregate amount of
Class A-1R Commitments as of the date of this Agreement is U.S.$25,000,000.

 



 2 

 

"Class A-1R Note Agent": Initially, Natixis, New York Branch.

 

"Class A-1R Note Interest": The meaning specified in Section 3.02(e).

 

"Class A-1R Noteholders": The Initial Class A-1R Noteholder and each other
Person who is or becomes a party to this Agreement by virtue of its acquisition
of any Class A-1R Notes and constitutes a Holder of Class A-1R Notes under the
Indenture.

 

"Class A-1R Prepayment": The meaning specified in Section 3.07(a).

 

"Class A-1R Prepayment Notice Date": The meaning specified in Section 3.07(c).

 

"Class A-1R Purchaser Rating Criteria": A test satisfied with respect to any
Holder of the Class A-1R Notes on each day during the Reinvestment Period if:
(i) such Holder or the CP Conduit providing the funding for such Holder has a
short-term credit rating from S&P of at least "A-1"; (ii) such Holder's
obligations are guaranteed by an entity meeting the requirements under clause
(i) at such time; or (iii) the Rating Agency Condition is satisfied with respect
to such Holder's failure to satisfy the requirements under either of clause (i)
or (ii) at such time and both the Issuer and the Class A-1R Note Agent have
consented thereto. The Class A-1R Purchaser Rating Criteria will not apply after
the Reinvestment Period.

 

"Class A-1R Reinvestment Borrowing": The meaning specified in Section 3.03(a).

 

"Class A-1R Reinvestment Borrowing Date": The last day of the Reinvestment
Period (or, if any such date is not a Business Day, the Business Day following
such date).

 

"Class A-1R Sale and Transfer Agreement": A transfer agreement entered into by a
Class A-1R Noteholder and its transferee for the transfer of Class A-1R Notes
and the assignment of a relative portion of such Class A-1R Noteholder's
Commitment, and delivered to the Issuer and the Class A-1R Note Agent,
substantially in the form of Exhibit A hereto.

 

"Conduit Rating Agency": Each nationally recognized investment rating agency
that is then rating the Commercial Paper Notes of any CP Conduit.

 

"Defaulting Holder": A Class A-1R Noteholder that has at any time failed to
discharge its obligations with respect to funding Borrowings when and as
required hereunder (other than failures so to fund (a) solely as a result of a
bona fide dispute as to whether the conditions to borrowing were satisfied on
the relevant Class A-1R Borrowing Date, but only for such time as such Class
A-1R Noteholder is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute or (b) solely as a result of a
failure to so fund due to an administrative error or omission by such Class A-1R
Noteholder, unless such failure continues for five Business Days after such
Class A-1R Noteholder receives written notice or has actual knowledge of such
administrative error or omission).

 



 3 

 

"Direct Tax Owner": The meaning specified in Section 4.02(k).

 

"Downgrade Draw": The meaning specified in Section 3.08(c).

 

"Downgrade Draw Date": The meaning specified in Section 3.08(c).

 

"EEA Financial Institution": (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country": Any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

"EEA Resolution Authority": Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Estimate Period": The meaning specified in Section 3.04(e).

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Excluded Liability": Any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

"Flowthrough Entity": The meaning specified in Section 4.02(k).

 

"Funding Entity": The meaning specified in Section 3.08(c).

 

"Guarantor": The meaning specified in Section 3.08(c).

 

"Initial Class A-1R Noteholder": Versailles Assets LLC.

 

"Pro Rata Share": With respect to any Class A-1R Noteholder on any date of
determination, the ratio (expressed as percentage) of (a) such Class A-1R
Noteholder's Commitment on such date to (b) the aggregate amount of Class A-1R
Commitments on such date.

 

"Program Manager": The investment manager or administrator of a CP Conduit, as
applicable.

 



 4 

 

"U.S. Person": A "United States Person" as that term is defined in Section
7701(a)(30) of the Code.

 

"Write-Down and Conversion Powers: With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                   Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth therein, herein or in the Indenture), (b) any reference herein to any
Person shall be construed to include such Person's successors and assigns, (c)
the words "herein," "hereof" and "hereunder," and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

 

ARTICLE II

PURCHASE, SALE, PAYMENT AND DELIVERY

 

Section 2.01.                  Purchase, Sale, Payment and Delivery of the Class
A-1R Notes on the Closing Date. (a) On the basis of the representations,
warranties and agreements contained herein and in the Indenture, but subject to
the terms and conditions set forth herein and in the Indenture, each of the
Class A-1R Noteholders agrees to acquire from the Co-Issuers, on the Closing
Date, Class A-1R Notes with a maximum principal amount (when fully funded by
such Class A-1R Noteholder in accordance with this Agreement and the Indenture)
as set forth for such Class A-1R Noteholder in Schedule 2.01 hereto.

 

 

(b)       The Aggregate Outstanding Amount of the Class A-1R Notes shall, at any
time, evidence only the amount of Borrowings made but not repaid. Upon delivery
by the Co-Issuers to each Class A-1R Noteholder of the Class A-1R Notes acquired
by such Holder, duly executed by the Co-Issuers and authenticated by the
Trustee, such Holder will be deemed to have acquired such Holder's Class A-1R
Notes.

 



 5 

 

ARTICLE III

CLASS A-1R COMMITMENTS AND BORROWINGS

 

Section 3.01.                  Class A-1R Commitments. (a) Subject to the terms
and conditions set forth herein, each Class A-1R Noteholder agrees to extend
funds to the Issuer from time to time during the Reinvestment Period to fund
Class A-1R Borrowings in an aggregate amount at any one time up to but not
exceeding such Class A-1R Noteholder's Class A-1R Commitment at such time.

 

(b) All extensions of funds by a Class A-1R Noteholder to the Co-Issuers to fund
Class A-1R Borrowings shall be evidenced by an increase in the Aggregate
Outstanding Amount of the Class A-1R Notes held by such Class A-1R Noteholder in
an amount equal to each such funding.

 

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein and in the Indenture, the Issuer may borrow, prepay and re-borrow
funds under the Class A-1R Commitments on a revolving basis during the
Reinvestment Period.

 

Section 3.02.                  Class A-1R Borrowings.

 

(a)    The Issuer, or the Collateral Manager acting on behalf of the Issuer,
shall be permitted to request Borrowings hereunder (each borrowing made under
this Agreement, including any deemed borrowing made by withdrawing funds from a
Class A-1R Purchaser Collateral Account pursuant to Section 3.08, a "Class A-1R
Borrowing" or "Borrowing") in connection with (i) anticipated draws on any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
included in the Assets, (ii) the acquisition of additional Collateral
Obligations permitted to be acquired under the Indenture or to be retained by
the Issuer in anticipation of such acquisition, (iii) a Downgrade Draw and (iv)
the Class A-1R Reinvestment Borrowing.

 

(b)   Except as provided in Section 3.08(c) with respect to any Downgrade Draw,
each Class A-1R Borrowing shall be made pro rata from each Class A-1R Noteholder
in accordance with its Pro Rata Share. The failure of any Class A-1R Noteholder
to extend funds required to be advanced by it shall not relieve any other Class
A-1R Noteholder of its obligations hereunder; provided that the Class A-1R
Commitments constitute several and separate, not joint, obligations and no Class
A-1R Noteholder shall be responsible for any other Class A-1R Noteholder's
failure to advance funds as so required.

 

(c)    Each Class A-1R Noteholder at its option may fund its Pro Rata Share of
any Borrowing by causing any domestic or foreign branch or Affiliate of such
Class A-1R Noteholder to make such funding; provided that any exercise of such
option shall not affect the obligation of such Class A-1R Noteholder to fund its
Pro Rata Share of any Borrowing on the specified Class A-1R Borrowing Date or
the date of a Downgrade Draw or the obligation of the Issuer to repay such
Borrowing in accordance with the terms of this Agreement.

 



 6 

 

(d)   Any Class A-1R Borrowing pursuant to clauses (i) or (ii) of
Section 3.02(a) shall be in a minimum amount of U.S. $1,000,000 or any integral
multiple of U.S. $1,000 in excess thereof (or the remaining available amount of
the Aggregate Undrawn Amount if such remaining amount is less than U.S.
$1,000,000).

 

(e)    Except with respect to a Downgrade Draw (but not a Borrowing made from
amounts held in a Class A-1R Purchaser Collateral Account pursuant to a
Downgrade Draw, which shall accrue interest in the same manner as any other
Borrowing), interest shall accrue on the drawn balance of the Class A-1R Notes
at the applicable Interest Rate as set forth in the Indenture. With respect to
any Payment Date, interest on the drawn balance of the Class A-1R Notes (the
"Class A-1R Note Interest") will be an amount payable in arrears equal to (A)
the product of (i) the Aggregate Outstanding Amount of the Class A-1R Notes (as
determined daily for each day during each Interest Accrual Period with respect
to such Payment Date), (ii) the Interest Rate in respect of the Class A-1R
Notes, and (iii) the actual number of days elapsed in such Interest Accrual
Period, divided by (B) 360. The interest accrued on the portion of the
outstanding principal balance of the Class A-1R Notes from a Class A-1R
Borrowing made after the end of the Collection Period for the relevant Payment
Date (which may consist solely of the Class A-1R Reinvestment Borrowing and any
Borrowings the proceeds of which will be used to fund required draws on any
Revolving Collateral Obligation or Delayed Drawdown Obligation included in the
Assets) will not be payable on that Payment Date, but instead will be payable on
the next Payment Date. For so long as the conditions which caused a Downgrade
Draw with respect to a Class A-1R Noteholder are in existence, no interest shall
accrue on the amount which is held in the related Class A-1R Purchaser
Collateral Account in connection with such Downgrade Draw; instead that amount
will be included in the calculation of the Commitment Fees of the related Class
A-1R Noteholder, subject to Section 3.08(d).

 

Section 3.03.                  Class A-1R Reinvestment Borrowing.

 

(a)    On the Class A-1R Reinvestment Borrowing Date, the Issuer (at the
direction of the Collateral Manager) shall make a Class A-1R Borrowing (such
Class A-1R Borrowing, the "Class A-1R Reinvestment Borrowing") in an aggregate
amount equal to the Collateral Obligation Funding Amount.

 

(b)   Pursuant to the Indenture, upon receipt of such Class A-1R Reinvestment
Borrowing, the Trustee shall make the following deposits therefrom, at the
direction of the Collateral Manager: (x) first, the Pending Collateral
Obligation Purchase Funding Amount shall be deposited in the Principal
Collection Subaccount as Principal Proceeds and (y) second, the Delayed Drawdown
Funding Amount shall be deposited in the Revolver Funding Account.

 

(c)    After the Class A-1R Reinvestment Borrowing, no other Class A-1R
Borrowings will be permitted and the Class A-1R Commitments will thereafter
equal the funded portion of the Class A-1R Notes.

 

Section 3.04.      Requests for Borrowings.

 

(a)    To request a Borrowing (other than in respect of a Downgrade Draw), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall notify the
Class A-1R Note Agent (with a copy to the Trustee) of such request, by
electronic messaging system, in the form attached hereto as Exhibit B and signed
by the Issuer or an Authorized Officer of the Collateral Manager on behalf of
the Issuer (a "Class A-1R Borrowing Request" or "Borrowing Request") by not
later than 10:00 a.m., New York time, on the Business Day immediately preceding
the Class A-1R Borrowing Date or Class A-1R Reinvestment Borrowing Date, as
applicable. If any such Borrowing Request is made on one Business Day's notice
to the extent permitted by the immediately preceding sentence, the Issuer (or
the Collateral Manager on its behalf) shall also deliver such Borrowing Request
directly to the Class A-1R Noteholders by electronic messaging system. Each such
electronic Borrowing Request shall be irrevocable and shall be confirmed by a
simultaneous mailing of the original by first class mail, postage prepaid, or
hand delivery thereof to the Class A-1R Note Agent (with a copy to the Trustee
and the Calculation Agent). Each such Borrowing Request shall specify the
following information:

 



 7 

 

(i)                 the aggregate amount of the requested Borrowing;

 

(ii)               the Borrowing Date; and

 

(iii)             the Aggregate Outstanding Amount of the Class A-1R Notes both
before and after giving effect to such Borrowing.

 

(b)   Promptly following receipt of a Borrowing Request in accordance with this
Section 3.04 (and in no event later than 3:00 p.m., New York time on the date of
receipt of the Borrowing Request), the Class A-1R Note Agent shall forward (by
fax or electronic messaging system) to each Class A-1R Noteholder a copy of such
Borrowing Request. If any Borrowing Request is made on at least one Business
Day's notice as provided above in the case of draws on any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, the Class A-1R Note Agent
or the Collateral Manager shall ask each Class A-1R Noteholder to confirm in
writing its receipt of such Borrowing Request.

 

(c)    Upon receipt of its copy of a Borrowing Request and, as applicable, upon
receipt of notice that amounts have been withdrawn from any Class A-1R Purchaser
Collateral Account to fund any Borrowing, the Calculation Agent shall determine
LIBOR applicable to such Borrowing from a Holder of a Class A-1R Note that is
not a CP Conduit.

 

(d)   Notwithstanding anything to the contrary contained herein, on the last day
of the Reinvestment Period, the Issuer, or the Collateral Manager on behalf of
the Issuer, shall automatically be deemed to have requested the Class A-1R
Reinvestment Borrowing, and the holders of the Class A-1R Notes shall be
required to fund their Pro Rata Share of such Class A-1R Reinvestment Borrowing.
The Class A-1R Note Agent shall provide written notice to each Class A-1R
Noteholder of such Class A-1R Reinvestment Borrowing in a form substantially
similar to a Borrowing Request.

 

(e)    In the case of Class A-1R Noteholders that are CP Conduits, the relevant
CP Conduit, Program Manager or funding agent, as applicable, shall determine the
CP Rate applicable to the Borrowing for any Interest Accrual Period or portion
thereof, such determination to be conclusive absent manifest error. Such CP
Conduit, Program Manager or funding agent (as applicable) shall, on or before
each Determination Date, notify the Class A-1R Note Agent of the CP Rate
applicable to the Borrowing for the related Interest Accrual Period, and
promptly upon receipt of such notice, the Class A-1R Note Agent shall notify
each Paying Agent, the Trustee, the Co-Issuers and the Collateral Manager of the
Interest Rate for the related Interest Accrual Period. The CP Rate for each CP
Conduit shall be calculated, for each day during the period between the date of
such notice and the last day of each Interest Accrual Period (the "Estimate
Period"), on the basis of such CP Conduit's good faith estimate of its funding
costs for such Estimate Period, and the amount of interest payable to such CP
Conduit in respect of the following Interest Accrual Period shall be increased
by the amount, if any, by which interest at the actual CP Rates for such CP
Conduit for the Estimate Period exceeds the amount estimated or shall be
decreased by the amount, if any, by which the amount of interest at the
estimated CP Rates for such Estimate Period exceeds the amount of interest
accrued at the actual CP Rates. However, on the Stated Maturity, any such
increase or decrease that would be due pursuant to the preceding sentence shall
instead be settled and paid on the Stated Maturity. Each CP Conduit shall supply
a reconciliation of such amounts as provided in this Section 3.04(e) for each
such period to the Class A-1R Note Agent (and the Class A-1R Note Agent shall
notify the Co-Issuers, the Trustee and each Paying Agent) and, absent manifest
error, such reconciliation shall be conclusive and binding on all parties
hereto. The interest rate payable to a CP Conduit shall reflect proportionately
the different sources of funding used during each Interest Accrual Period by the
CP Conduit to finance its funding obligations in respect of the Class A-1R
Notes.

 



 8 

 

Section 3.05.                   Funding of Borrowings.

 

Subject to Sections 3.08(d) and 5.02, each Class A-1R Noteholder shall fund its
Pro Rata Share of each Borrowing requested by the Issuer hereunder by wire
transfer of immediately available funds by 3:00 p.m., New York time on the
applicable Borrowing Date, to a specified Account under the Indenture.

 

Section 3.06.                  Termination and Reduction of Commitments.

 

(a)    After the Class A-1R Reinvestment Borrowing, no other Class A-1R
Borrowings will be permitted. The Class A-1R Commitments will terminate on the
last day of the Reinvestment Period (or, if earlier, the date on which the Class
A-1R Notes are optionally redeemed by the Issuer pursuant to Article IX of the
Indenture).

 

(b)   On any date during the Reinvestment Period on which Class A-1 Notes are
repaid or redeemed other than in connection with a Class A-1R Prepayment, the
Class A-1R Commitments shall be reduced by an amount equal to the lesser of (i)
the amount of the Class A-1R Commitments immediately prior to such reduction and
(ii) the product of (1) the amount of the Class A-1R Commitments immediately
prior to such repayment and (2) a ratio the numerator of which is the Aggregate
Outstanding Amount of the Class A-1T Notes redeemed or repaid on such date plus
the Aggregate Outstanding Amount of the Class A-1F Notes redeemed or repaid on
such date and the denominator of which is the Aggregate Outstanding Amount of
the Class A-1T Notes immediately prior to such date plus the Aggregate
Outstanding Amount of the Class A-1F Notes immediately prior to such date (such
that, after giving effect to such reduction in the Class A-1R Commitments, the
ratio of the Class A-1R Commitments to the Aggregate Outstanding Amount of the
Class A-1T Notes at such time plus the Aggregate Outstanding Amount of the Class
A-1F Notes at such time is the same as it was immediately prior to such
payment).

 



 9 

 

(c)    Any termination or reduction of the Class A-1R Commitments shall be
permanent. Each reduction of the Class A-1R Commitments shall be made ratably
among the Class A-1R Noteholders in accordance with their respective Pro Rata
Shares. For the avoidance of doubt, once the Class A-1R Commitments have been
permanently reduced to zero or terminated, there will be no requirement that any
Class A-1R Noteholder or transferee of a Class A-1R Note satisfy the Class A-1R
Purchaser Rating Criteria.

 

(d)   No termination or reduction of the Class A-1R Commitments shall occur
except as permitted under clause (a), (b) or (c) of this Section 3.06.

 

(e)    The Issuer (or, at the request of the Issuer, the Class A-1R Note Agent)
will provide the Class A-1R Noteholders with no less than one Business Day's
prior written notice of any reduction in the Class A-1R Commitments.

 

Section 3.07.                  Repayment of Borrowings.

 

(a)    Subject to Section 3.08(d)(ii), and upon the terms and subject to the
conditions of this Section 3.07, the Co-Issuers, at the direction of the
Collateral Manager, shall have the right to prepay Borrowings, in whole or in
part, on the Class A-1R Notes (each a "Class A-1R Prepayment") on any date that
is a Business Day during the Reinvestment Period; provided that (x) no Class
A-1R Prepayment shall be made during the period from (but excluding) any
Determination Date to (but excluding) the related Payment Date and (y) no Class
A-1R Prepayment shall be made on a date other than a Payment Date unless all
previously incurred and unpaid Breakage Costs have been paid in full and the
Collateral Manager reasonably believes that any Breakage Costs incurred in
connection with the current Class A-1R Prepayment will be paid on the
immediately succeeding Payment Date. Any Class A-1R Prepayment shall be limited
in amount to the Principal Proceeds on deposit in the Collection Account on the
date of the Class A-1R Prepayment for such application.

 

(b)   The aggregate principal amount of any Class A-1R Prepayment (taken as a
whole) shall be at least U.S.$1,000,000 (and integral multiples of U.S. $1,000
in excess thereof), unless otherwise agreed to, in writing (which includes via
email) by all of the Class A-1R Noteholders (or, if the Aggregate Outstanding
Amount of the Class A-1R Notes is less than such amount, the entire Aggregate
Outstanding Amount of the Class A-1R Notes). Any Class A-1R Prepayment shall be
made pro rata according to the Aggregate Outstanding Amount of the Class A-1R
Notes.

 

(c)    In order to effect a Class A-1R Prepayment, the Collateral Manager shall
give not fewer than three Business Days' notice (such Business Day, the "Class
A-1R Prepayment Notice Date") thereof in the form attached hereto as Exhibit C
to the Trustee, the Co-Issuers and the Class A-1R Note Agent. Such notice shall
specify the Business Day on which such Class A-1R Prepayment shall occur, the
amount of such Class A-1R Prepayment (being a stated amount, subject to the
limitation referred to above) and whether a draw made on the Class A-1R Notes
during the same Interest Accrual Period is being repaid. The Class A-1R Note
Agent shall give a copy of such notice or other facsimile transmission to each
Holder of Class A-1R Notes at the Holder's address in the Class A-1R Commitment
Register.

 



 10 

 

(d)   After any such notice referred to in clause (c) is given, the amount of
such Class A-1R Prepayment shall be payable by 10:00 a.m. on the date specified
in such notice.

 

(e)    The amount of any Class A-1R Prepayment shall reduce the Aggregate
Outstanding Amount of the Class A-1R Notes and increase the Aggregate Undrawn
Amount by a corresponding amount, but shall not reduce the Class A-1R
Commitments.

 

(f)    Accrued interest on the principal amount of the Class A-1R Notes so
repaid in any Class A-1R Prepayment will be paid to the Class A-1R Noteholders
at the time of such Class A-1R Prepayment.

 

Section 3.08.                  Procedures with Respect to Class A-1R Purchaser
Rating Criteria.

 

(a)    [Reserved].

 

(b)   [Reserved].

 

(c)    The Issuer (or the Collateral Manager on its behalf) shall be entitled to
cause each Class A-1R Noteholder who fails to satisfy the Class A-1R Purchaser
Rating Criteria at any time during the Reinvestment Period, within 30 days of
such failure (unless such Holder again satisfies the Class A-1R Purchaser Rating
Criteria within 30 days after such failure), either to (i) (x) transfer in full
its Commitment to a transferee which satisfies the Class A-1R Purchaser Rating
Criteria, or alternatively, as certified to the Class A-1R Note Agent by such
Class A-1R Noteholder, (y) have all of its obligations hereunder guaranteed by
an entity which satisfies the Class A-1R Purchaser Rating Criteria (any such
entity, a "Guarantor") or (z) only if such Person is a CP Conduit, enter into a
liquidity facility which provides sufficient capacity to cover all of its
obligations hereunder on the terms herein with a financing provider that
satisfies the Class A-1R Purchaser Rating Criteria (any such financing provider,
a "Funding Entity"), or (ii) make a deposit on the first Business Day following
the date that is 30 days after such failure (a "Downgrade Draw Date") of
immediately available funds in an amount equal to the entire unfunded portion of
its Class A-1R Commitment and the proceeds of such draw will be deposited in a
Class A-1R Purchaser Collateral Account (a "Downgrade Draw").

 

(d)   Proceeds deposited to such Class A-1R Purchaser Collateral Account in
connection with a Downgrade Draw shall be applied in accordance with the
following:

 

(i)                 On any date on which such Class A-1R Noteholder is required
to fund its Pro Rata Share of any Borrowing, amounts which would otherwise have
been drawn on such Class A-1R Noteholder's Class A-1R Note pursuant to Section
3.02 absent such Downgrade Draw shall instead be transferred from such Class
A-1R Purchaser Collateral Account to be applied in accordance with the
Indenture, whereupon interest shall accrue thereon at a rate equal to the
applicable Interest Rate in accordance with the Indenture.

 

(ii)               On any date on which a Borrowing (other than a Borrowing in
respect of a Downgrade Draw) is repayable to such Class A-1R Noteholder pursuant
to Section 3.07, such repayment shall instead be deposited to such Class A-1R
Purchaser Collateral Account and available to fund future Borrowings as
described in Section 3.08(d)(i) above, whereupon interest shall cease to accrue
thereon and Commitment Fees shall accrue on such amounts.

 



 11 

 

(iii)             On any date on which such Class A-1R Noteholder's Commitment
is subject to termination or reduction in accordance with Section 3.06, funds in
such Class A-1R Purchaser Collateral Account in respect of such Class A-1R
Noteholder shall be released to such Class A-1R Noteholder pursuant to an Issuer
Order to the Trustee (with a copy to the Class A-1R Note Agent) (and the Issuer
hereby agrees to deliver such Issuer Order to the Trustee on the date of such
termination or reduction) in respect of such termination or reduction, as
applicable, under the same circumstances as such Class A-1R Noteholder's
unfunded Class A-1R Noteholder's Commitment would have been reduced absent such
Downgrade Draw.

 

(iv)             Funds on deposit in or credited to the applicable Class A-1R
Purchaser Collateral Account shall be invested by the Trustee in Eligible
Investments in accordance with Section 10.9 of the Indenture pending the
application of such funds in accordance with the terms hereof and of the
Indenture.

 

(v)               Any funds deposited by a Class A-1R Noteholder into a Class
A-1R Purchaser Collateral Account and not disbursed from such account in
accordance with Section 3.08(d)(i) above will not be considered a draw on such
Holder's Class A-1R Notes and interest with respect to such Class A-1R Notes
shall not accrue on such funds (but interest shall accrue on any Borrowings made
from amounts held in any Class A-1R Purchaser Collateral Account). Funds
deposited by a Class A-1R Noteholder into a Class A-1R Purchaser Collateral
Account shall constitute undrawn amounts in respect of the Class A-1R Notes and
shall be included in the Aggregate Undrawn Amount for all purposes hereunder and
under the Indenture (including for the calculation of the Commitment Fees
payable to such Class A-1R Noteholder).

 

(vi)             Any investment earnings on the amounts so deposited shall be
for the credit of such Class A-1R Noteholder and payable each calendar month and
shall not be subject to the Priority of Payments.

 

(e)    The Issuer, or the Collateral Manager on the Issuer's behalf, shall have
the right to cause a transfer of any Class A-1R Note held by a Class A-1R
Noteholder that fails to satisfy the Class A-1R Purchaser Rating Criteria and
that has not made a Downgrade Draw pursuant to Section 3.08(c) (and the related
Class A-1R Noteholder's Commitment) to a transferee who, or whose Guarantor or
Funding Entity, if any, satisfies the Class A-1R Purchaser Rating Criteria (and
the related Class A-1R Noteholder agrees to take all necessary and reasonably
requested action to facilitate such transfer and assignment); provided that in
connection with such transfer, the transferring Class A-1R Noteholder shall
receive payment in cash for its Class A-1R Notes in an amount at least equal to
the Aggregate Outstanding Amount thereof plus any accrued but unpaid Class A-1R
Note Interest and Commitment Fees thereon and any due and unpaid Class A-1R Note
Additional Amounts, unless such transferring Class A-1R Noteholder provides its
written consent (in its sole discretion) to receive a lesser amount; provided,
further, if the Class A-1R Note Agent has advanced amounts on behalf of the
related Class A-1R Noteholder and has not been reimbursed in full for such
advance (including in respect of any interest accrued thereon), such transfer
shall not be made without the written consent of the Class A-1R Note Agent (in
its sole discretion). For the avoidance of doubt, the Class A-1R Note Agent
shall have no obligation to advance amounts on behalf of a Class A-1R Noteholder
without its written consent (in its sole discretion).

 



 12 

 

(f)    Any Class A-1R Noteholder that no longer satisfies the Class A-1R
Purchaser Rating Criteria at any time during the Reinvestment Period or defaults
in its obligation to fund its Pro Rata Share of any Class A-1R Borrowing shall
(i) promptly give written notice of such fact to the Issuer, the Collateral
Manager, the Class A-1R Note Agent, the Trustee and S&P and (ii) in the case of
a failure to satisfy the Class A-1R Purchaser Rating Criteria, comply with
clause (c) of this Section 3.08 within thirty (30) days after the date on which
such Class A-1R Noteholder first fails to satisfy the Class A-1R Purchaser
Rating Criteria.

 

(g)   Any funds deposited by a Class A-1R Noteholder to a Class A-1R Purchaser
Collateral Account in connection with a Downgrade Draw pursuant to Section
3.08(c), and any investment income that has accrued thereon, shall be released
to the Class A-1R Noteholder on the next Business Day following the earlier to
occur of (i) the transfer by the Class A-1R Noteholder of its Commitment to one
or more eligible transferees, and (ii) the date on which the Class A-1R
Noteholder satisfies the Class A-1R Purchaser Rating Criteria.

 

(h)   If, at any time prior to the termination in full of its Class A-1R
Commitments in accordance with this Agreement, a Class A-1R Noteholder becomes a
Defaulting Holder, the Issuer (or the Collateral Manager on its behalf) shall
have the right to require such Class A-1R Noteholder to assign and, at the
Issuer's request in such circumstances, such Class A-1R Noteholder shall assign
all of its rights and obligations hereunder and under the Indenture, with such
Class A-1R Noteholder bearing all out-of-pocket costs and expenses relating
thereto, as promptly as practicable to one or more Persons designated by the
Issuer or the Collateral Manager on its behalf that satisfies the Class A-1R
Purchaser Rating Criteria; provided that in connection with such transfer, the
transferring Class A-1R Noteholder shall receive payment in cash for its Class
A-1R Notes in an amount at least equal to the Aggregate Outstanding Amount
thereof plus any accrued but unpaid Class A-1R Note Interest and Commitment Fees
thereon and any due and unpaid Class A-1R Note Additional Amounts, unless such
transferring Class A-1R Noteholder provides its written consent (in its sole
discretion) to receive a lesser amount. In addition, the Issuer may apply
Principal Proceeds (including Sale Proceeds) as provided under the Indenture to
the extent that the Issuer has entered into commitments on transactions for
which trades have been entered into but not settled or is required to fund any
unfunded commitment with respect to a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation and there are insufficient funds for that
purpose on deposit in the Revolver Funding Account.  Nothing herein shall be
deemed to relieve any Class A-1R Noteholder from its obligations to fulfill its
commitments hereunder or to prejudice any rights which the Issuer (or the
Collateral Manager on behalf of the Issuer) may have against a Class A-1R
Noteholder as a result of any such default by such Class A-1R Noteholder
hereunder.  Any assignment of a Class A-1R Noteholder's interest in a Class A-1R
Note must comply with Section 7.03 hereof.

 



 13 

 

(i)     Neither the Trustee nor the Class A-1R Note Agent shall have any
obligation to monitor whether any Class A-1R Noteholder, transferee or Guarantor
satisfies the Class A-1R Purchaser Rating Criteria or, in the event that any
such person fails to satisfy such criteria, to determine whether such person has
complied with the requirements of the Indenture and this Agreement with respect
thereto.

 

Section 3.09.                   Commitment Fee; Breakage Costs.

 

The Commitment Fees shall accrue on the Aggregate Undrawn Amount, as determined
daily for each day during each Interest Accrual Period during the Reinvestment
Period at the Commitment Fee Rate and shall be payable by the Co-Issuers in
arrears on each Payment Date as and to the extent provided in Section 11.1 of
the Indenture.

 

The Commitment Fees shall rank pari passu with the payment of interest on the
Class A-1 Notes. The Commitment Fees are computed on the basis of a 360 day year
and the actual number of days elapsed during the applicable Interest Accrual
Period. Any Commitment Fees accrued but not paid on prior Payment Dates shall
accrue interest at the highest rate then applicable to the Class A-1R Notes (or
if there are no Borrowings then outstanding, on each day the higher of (x) the
Interest Rate on the Class A-1T Notes and (y) the Interest Rate on the Class
A-1F Notes on such day).

 

If the Issuer (a) pays any principal of any Borrowing on any date other than a
Payment Date (whether in connection with a Class A-1R Prepayment, due to
acceleration or otherwise), (b) fails to effect a Borrowing on the scheduled
date therefor after having submitted a Borrowing Request to the Class A-1R Note
Agent in accordance with Section 3.04 or (c) fails to prepay any Class A-1R Note
after notice thereof has been given in accordance with Section 3.07 and not
revoked as permitted by this Agreement, then upon demand therefor from any Class
A-1R Noteholder, any resulting loss, cost or expense reasonably incurred by it
(such amounts, "Breakage Costs"), shall be payable by the Issuer on the next
Payment Date pursuant to the Priority of Payments.

 

A certificate of any Class A-1R Noteholder setting forth any amount or amounts
that such Class A-1R Noteholder is entitled to receive pursuant to this Section
3.09, and the calculation of such amount or amounts, shall be delivered to the
Co-Issuers, the Trustee and the Class A-1R Note Agent and shall be conclusive
absent manifest error.

 

Section 3.10.                  Class A-1R Commitment Register

 

(a)    The Issuer shall cause to be kept a register (the "Class A-1R Commitment
Register") in which, subject to such reasonable procedures as it may prescribe,
the Issuer shall provide for the recording and registering of the following
information with respect to each Class A-1R Noteholder:

 

(i)the name, notice details, wiring instructions and taxpayer identification
number of such Class A-1R Noteholder, together with the names of the authorized
representatives of such Class A-1R Noteholder and their mailing address,
electronic mail address, telephone and facsimile numbers;

 

 14 

 



(ii)the Aggregate Outstanding Amount of Class A-1R Notes held by such Holder,
the aggregate amount of the related Commitment of such Class A-1R Noteholder and
the amount (if any) deposited into a Class A-1R Purchaser Collateral Account
with respect to such Holder;

 

(iii)the date upon which such Class A-1R Noteholder became a Holder of such
Class A-1R Notes; and

 

(iv)whether such Class A-1R Noteholder is a Defaulting Holder.

 

The Class A-1R Note Agent is hereby appointed "Class A-1R Commitment Registrar"
for the purpose of registering and recording the information described in
clauses (i) through (iv) above.

 

The Class A-1R Note Agent shall update the information contained in the Class
A-1R Commitment Register (as identified in items (i) through (iv) above) upon
(i) the transfer of any Class A-1R Note, (ii) each Borrowing, (iii) each
prepayment or repayment of a Borrowing and (iv) the receipt of written notice
confirming a change in the notice details or the authorized representatives of
any Class A-1R Noteholder.

 

Absent manifest error, the information contained in the Class A-1R Commitment
Register will be conclusive evidence of the rights and obligations of each Class
A-1R Noteholder with respect to its Commitment and the Class A-1R Notes held by
such Class A-1R Noteholder.

 

Upon request at any time, the Class A-1R Commitment Registrar shall provide to
the Trustee, the Note Registrar, the Issuer or the Collateral Manager a copy of
the information contained in the Class A-1R Commitment Register and, upon
request at any time by a Class A-1R Noteholder, the Class A-1R Commitment
Registrar shall provide such Class A-1R Noteholder a copy of the information
contained in the Class A-1R Commitment Register relating to its Commitment and
the Class A-1R Notes held by such Class A-1R Noteholder.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                   Representations and Warranties.

 

Each of the Issuer and the Co-Issuer represents and warrants to the Class A-1R
Noteholders, the Class A-1R Note Agent and the Trustee that:

 

(a)    It is an exempted company incorporated with limited liability and validly
existing and in good standing under the law of the Cayman Islands (in the case
of the Issuer) or a limited liability company duly formed and validly existing
and in good standing under the law of the State of Delaware (in the case of the
Co-Issuer).

 



 15 

 

(b)   It has the power to execute and deliver this Agreement and the Indenture
and to perform its obligations under this Agreement and the Indenture and has
taken all necessary action to authorize such execution, delivery and
performance.

 

(c)    Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.

 

(d)   All governmental and other consents that are required to have been
obtained by it with respect to the execution, delivery and performance of this
Agreement and the Indenture have been obtained and are in full force and effect
and all conditions of any such consents have been complied with.

 

(e)    Its obligations under this Agreement and the Indenture, when executed by
all parties, as applicable, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

(f)    There is not pending or, to its knowledge, threatened against it, any
action, suit or proceeding at law or in equity or before any court, tribunal,
government body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or the
Indenture or its ability to perform its obligations under this Agreement or the
Indenture.

 

(g)   Assuming (i) that all representations and warranties of the Class A-1R
Noteholders in clause (c), (e) and (h) of Section 4.02 of this Agreement are
true and correct and assuming compliance by each such Class A-1R Noteholder with
applicable transfer restriction provisions and other provisions herein and in
the Indenture and (ii) that all representations and warranties of all of the
Holders of the Notes in the Indenture (whether deemed or delivered in any
representation letter required under the Indenture) relating to their status
under Section 3(c)(7) of the Investment Company Act of 1940, as amended, and the
related rules and regulations are true and correct and assuming compliance by
each Holder of Notes with applicable transfer restriction provisions and other
provisions in the Indenture, it is not required to register as an investment
company under the Investment Company Act of 1940, as amended.

 

(h)   As of the Closing Date (which representations and warranties shall survive
the execution of this Agreement and be deemed to be repeated on each date on
which an Asset is Granted to the Trustee under the Indenture) each payment of
principal or interest with respect to the Class A-1R Notes made under this
Agreement and the Indenture will have been made (i) in payment of a debt
incurred by the Co-Issuers in the ordinary course of business or financial
affairs of the Co-Issuers and (ii) in the ordinary course of business or
financial affairs of the Co-Issuers.

 



 16 

 

Section 4.02.                   Several Representations of Each Class A-1R
Noteholder.

 

Each Class A-1R Noteholder severally represents and warrants (as to itself only)
to the Issuer, the Co-Issuer and the Class A-1R Note Agent, as of the date
hereof (in the case of the Initial Class A-1R Noteholder), as of the date each
transferee becomes a Class A-1R Noteholder in accordance with Section 7.03
hereof (in the case of each other Class A-1R Noteholder) and as of the date of
each Borrowing, that:

 

(a)    In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates are acting as a fiduciary (except to the extent specifically set
forth in the Indenture) or financial or investment adviser for it; (ii) it is
not relying on any written or oral advice, counsel or representations of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates other than in the Offering Circular, if applicable; (iii) it has read
and understands the Offering Circular (including, without limitation, the
descriptions therein of the structure of the transaction in which the Class A-1R
Notes are being issued and the risks to purchasers thereof); (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and has made its
own investment decisions based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates; and (v) it is a sophisticated investor and is purchasing the Class
A-1R Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks.

 

(b)   It is not a member of the public of the Cayman Islands.

 

(c)    It is, and on each date that it purchases or funds its Commitment
hereunder it will be, either (i) not a "U.S. person" (as defined in Regulation
S) or a "U.S. resident" (within the meaning of the Investment Company Act) and
is acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d)   On each day from the date on which it acquires its interest in the Class
A-1R Notes through and including the date on which it disposes of its interest
in such Notes either that (A) if it is, or is acting on behalf of, a Benefit
Plan Investor, as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the "Code"), or (B) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code. Any purported transfer of a Class A-1R Note or interest therein that
does not comply with the foregoing representations shall be null and void ab
initio.

 



 17 

 

(e)    It acknowledges that the Offering Circular does not constitute an offer
to any other person or to the public generally to subscribe for or otherwise
acquire the Class A-1R Notes. Distribution of the Offering Circular, or
disclosure of any of its contents to any person other than the Class A-1R
Noteholder and those persons, if any, retained to advise the Class A-1R
Noteholder with respect thereto and other persons (including, without
limitation, any Funding Entity or financial guarantor) meeting the requirements
of Rule 144A and Regulation S is unauthorized and any disclosure of any of its
contents, without the prior written consent of the Co-Issuers, is prohibited.

 

(f)    It has received and reviewed such information as it deems necessary in
order to make its investment decision and it is not relying on any information
that differs from the information included in the Offering Circular, this
Agreement and the Indenture.

 

(g)   It acknowledges that by entering into this Agreement it is deemed to
warrant and represent as to all the warranties and representations required to
be made or deemed to be made by each purchaser or transferee of Class A-1R Notes
under the Indenture.

 

(h)   It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Issuer is exempt from registration as such by virtue of Section 3(c)(7) of
the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 

(i)     On the Closing Date, it satisfies the Class A-1R Purchaser Rating
Criteria.

 

(j)     With respect to each Class A-1R Noteholder that becomes a party to this
Agreement pursuant to Section 7.03 after the Closing Date and during the
Reinvestment Period, such Class A-1R Noteholder shall represent and warrant in a
Class A-1R Sale and Transfer Agreement to the Issuer, the Co-Issuer, the Class
A-1R Note Agent, the Collateral Manager and the Trustee that, on the date on
which such Class A-1R Noteholder becomes a party to this Agreement, such Class
A-1R Noteholder satisfies the Class A-1R Purchaser Rating Criteria.

 



 18 

 

(k)   It is not and will not be treated as a partnership, grantor trust or S
corporation for United States Federal income tax purposes (a "Flowthrough
Entity"), or if it is at the time it becomes a Flowthrough Entity less than 40%
of the assets of such Flowthrough Entity are represented, directly or
indirectly, by the Class A-1R Notes (each person that is described in, and makes
the representation in either of the foregoing clauses, a "Direct Tax Owner").
Further, each purchaser, beneficial owner and subsequent transferee of a Class
A-1R Note agrees that no transfer of the Class A-1R Notes will be effective, and
the Issuer shall not recognize any such transfer of a Class A-1R Note, if, (i)
the Class A-1R Note is transferred on an established securities market, (ii) the
Class A-1R Note is transferred on a secondary market (or substantial equivalent
thereof) within the meaning of section 7704(b) of the Code, or (iii) as a result
of such transfer, there would be more than 28 Direct Tax Owners of Class A-1R
Notes in the aggregate or such transfer would otherwise cause the Issuer to be
treated as a publicly traded partnership as defined in Section 7704(b) of the
Code.

 

(l)     Either (i) it is a U.S. Person or (ii) it has provided an IRS Form
W-8ECI to the Class A-1R Note Agent on or prior to the date hereof (in the case
of the Initial Class A-1R Noteholder) or the date it becomes a Class A-1R
Noteholder in accordance with Section 7.03 hereof (in the case of each other
Class A-1R Noteholder), and it agrees that it will not transfer the Class A-1R
Notes to a Person who is not a U.S. Person, unless such Person has provided an
IRS Form W-8ECI to the Class A-1R Note Agent on or prior to the date of
transfer, and that the Issuer will not recognize any attempted transfer in
contravention of the foregoing.

 

(m) It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

(n)   It agrees to provide the Issuer, the Trustee, the Collateral Manager and
any agent of the Issuer any information or documentation, to correct and update
such information and take such action that is required under Tax Account
Reporting Rules and/or to avoid the imposition of tax under FATCA, and in the
event the holder fails to provide and update such information or take such
actions or in the event that such holder's ownership of any Notes would
otherwise cause the Issuer (or its sole owner) to fail to achieve Tax Account
Reporting Rules Compliance, to the extent necessary to avoid an adverse effect
on the Issuer (or its sole owner) or any other holder as a result of such
failure or the holder's ownership of Notes, the Issuer will have the right to
compel the holder to sell its Notes, and, if such holder does not sell its Notes
within 30 days after notice from the Issuer or an agent of the Issuer, to sell
such Notes at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account, in addition to other related costs and charges, any taxes incurred by
the Issuer in connection with such sale) to the holder as payment in full for
such Notes and neither the Issuer nor the Trustee will have any liability for
any losses that may be incurred by such holder as a result. It agrees that
Issuer may also assign each such Notes a separate CUSIP or CUSIPs number in the
Issuer's sole discretion. In addition, it agrees that the Issuer has the right
under the Indenture to (1) withhold from any holder or beneficial owner of an
interest in Notes that fails to comply with FATCA and (2) provide any
information and documentation provided to it in connection with Tax Account
Reporting Rules regarding such Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant tax authority.

 

 

 



 19 

 

ARTICLE V

CONDITIONS

 

Section 5.01.                   Closing Date.

 

The obligations of the Class A-1R Noteholders to fund their respective Pro Rata
Share of Class A-1R Borrowings shall not become effective until the date on
which the Indenture and this Agreement are executed and delivered and the Class
A-1R Notes are duly authorized, issued, authenticated and delivered thereunder.

 

Section 5.02.                   Conditions to Each Class A-1R Borrowing.

 

Except as otherwise provided in this Section 5.02, the obligation of each Class
A-1R Noteholder to make an advance to the Issuer on the occasion of any Class
A-1R Borrowing pursuant to this Agreement (other than the funding of a Downgrade
Draw) is subject to the satisfaction of the following conditions (the "Class
A-1R Borrowing Conditions"):

 

(a)    the Class A-1R Note Agent shall have received a Class A-1R Borrowing
Request given in accordance with this Agreement;

 

(b)   other than in the case of the Class A-1R Reinvestment Borrowing or a Class
A-1R Borrowing the proceeds of which will be used to fund required draws on any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
included in the Assets, the related Borrowing Date does not occur during the
period from (but excluding) any Determination Date to (but excluding) the
related Payment Date;

 

(c)    at the time of and immediately after giving effect to such Class A-1R
Borrowing, no Default or Event of Default has occurred and is continuing or
would result from such Borrowing;

 

(d)   (i) such Class A-1R Borrowing, together with the aggregate principal
amount of all other outstanding Class A-1R Borrowings, shall not exceed the
aggregate amount of Class A-1R Commitments of all Holders of Class A-1R Notes
and (ii) for each Holder of Class A-1R Notes, its Pro Rata Share of such Class
A-1R Borrowing shall not exceed the undrawn amount under such Holder's Class
A-1R Commitment;

 

(e)    immediately after giving effect to such Borrowing, each of the Coverage
Tests is satisfied; provided that (i) this condition shall be deemed to be
satisfied with respect to the funding of the purchase of any Collateral
Obligation if each Coverage Test was satisfied as of the date the commitment was
made by the Issuer to acquire such Collateral Obligation with respect to which
the related notice of Borrowing is given (so long as such commitment provides
for settlement in accordance with customary procedures in the relevant markets)
and (ii) this condition may be evaluated based on any Trading Plan then in
effect in accordance with Section 12.2(b) of the Indenture;

 

(f)    the proceeds of such Borrowing shall be used to fund the purchase of
Collateral Obligations and to fund the Revolver Funding Account to cover
Exposure Amounts relating to Revolving Collateral Obligations and Delayed
Funding Obligations, in each case as provided in the Indenture;

 



 20 

 

(g)   none of the proceeds of such Borrowing shall be used by the Issuer,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock, and no Borrowing will be
secured, directly or indirectly, by Margin Stock and the Assets will not include
any Margin Stock;

 

(h)   the representations and warranties of the Issuer contained in the
Indenture and each of the other Transaction Documents shall be true and correct
in all material respects on and as of the date of such Borrowing (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such advance;

 

(i)     no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending or, to the actual knowledge of an Authorized Officer of the
Issuer, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain, the making or repayment of the advances
or the consummation of the transactions contemplated by the Indenture;

 

(j)     each of the Transaction Documents remains in full force and effect and
is the binding and enforceable obligation of the Co-Issuers (except for those
provisions of any Transaction Document not material, individually or in the
aggregate with other affected provisions, to the interests of any of the Class
A-1R Noteholders); and

 

(k)   there shall be no Commitment Shortfall immediately after giving effect to
such Borrowing and the application of the proceeds of such Borrowing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Issuer on the date thereof as to the matters specified in paragraphs (a)
through (k) of this Section 5.02.

 

ARTICLE VI

THE CLASS A-1R NOTE AGENT

 

Section 6.01.                   Appointment.

 

Each of the Class A-1R Noteholders hereby irrevocably appoints the Class A-1R
Note Agent as its agent and authorizes the Class A-1R Note Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Class
A-1R Note Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.

 

Section 6.02.                  Certain Duties and Responsibilities.

 

(a)    The Class A-1R Note Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied covenants
or obligations shall be read into this Agreement against the Class A-1R Note
Agent.

 



 21 

 

(b)   Upon certificates and other notices furnished to the Class A-1R Note Agent
and conforming to the requirements of this Agreement, the Class A-1R Note Agent
may, in the absence of bad faith on its part, conclusively rely as to the truth
of the statements and the correctness of the opinions expressed therein;
provided that, in the case of any such certificates which by any provision
hereof are specifically required to be furnished to the Class A-1R Note Agent,
the Class A-1R Note Agent shall be under a duty to examine the same to determine
whether or not they substantially conform on their face to the requirements of
this Agreement and shall promptly, but in any event within three Business Days
in the case of an officer's certificate furnished by the Collateral Manager,
notify the party delivering the same if such certificate or opinion does not so
conform. If a corrected form shall not have been delivered to the Class A-1R
Note Agent within 15 days after such notice from the Class A-1R Note Agent, the
Class A-1R Note Agent shall so notify the Issuer, the Collateral Manager and
each Class A-1R Noteholder.

 

(c)    No provision of this Agreement shall be construed to relieve the Class
A-1R Note Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act, or its own willful misconduct, except that:

 

(i)                 this subsection shall not be construed to limit the effect
of subsections (a) and (b) of this Section 6.02;

 

(ii)               the Class A-1R Note Agent shall not be liable for any error
of judgment made in good faith by any of its officers, unless it shall be proven
that the Class A-1R Note Agent was grossly negligent in ascertaining the
pertinent facts;

 

(iii)             no provision of this Agreement shall require the Class A-1R
Note Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
reasonably satisfactory to it against such risk or liability is not reasonably
assured to it; and

 

(iv)             in no event shall the Class A-1R Note Agent be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits) even if the Class A-1R
Note Agent has been advised of the likelihood of such damages and regardless of
the form of such action.

 

(d)   For all purposes under this Agreement, the Class A-1R Note Agent shall not
be deemed to have notice or knowledge of any Event of Default unless an officer
of the Class A-1R Note Agent has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default is received by the
Class A-1R Note Agent.

 

(e)    Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Class A-1R Note Agent shall be subject to the provisions of
this Section 6.02. The Class A-1R Note Agent shall be afforded the same
protections and benefits (including the right to rely on any written document
delivered to the Class A-1R Note Agent under this Agreement) as that afforded to
the Trustee pursuant to Section 6.3 of the Indenture (but in no event shall
Section 6.1(b) of the Indenture apply).

 



 22 

 

(f)    For all purposes under this Agreement, the Trustee shall be afforded the
same protections and benefits under this Agreement as that afforded to the
Trustee pursuant to Article VI of the Indenture.

 

Section 6.03.                  Compensation.

 

(a)    The Issuer agrees, subject to Section 6.03(b):

 

(i)                 to pay the Class A-1R Note Agent on each Payment Date in
accordance with, and subject to, the Indenture, the Agency Fee for all services
rendered by it hereunder or under the Indenture;

 

(ii)               to reimburse the Class A-1R Note Agent (subject to any
written agreement between the Issuer and the Class A-1R Note Agent) forthwith
upon its request for all reasonable costs and expenses (including reasonable
attorneys' fees and expenses) incurred or made by the Class A-1R Note Agent in
accordance with any provision of this Agreement or the Indenture; and

 

(iii)             to indemnify the Class A-1R Note Agent and its officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense (including reasonable attorneys' fees and expenses)
incurred without gross negligence, willful misconduct or bad faith on their
part, arising out of or in connection with the exercise or performance of any of
the Class A-1R Note Agent's obligations or duties under this Agreement or the
Indenture, including the costs and expenses of defending themselves against any
claim or liability in connection therewith; provided, however, that
notwithstanding the foregoing or any other provision to the contrary herein, the
Issuer shall not in any event be liable to the Class A-1R Note Agent or its
officers, directors, employees and agents for any consequential, indirect, or
special damages arising under, or incurred in connection with, this Agreement or
the Indenture.

 

(b)   Any amounts payable to the Class A-1R Note Agent pursuant to this
Agreement shall be payable as Administrative Expenses on each Payment Date only
to the extent that funds are available for such purpose in accordance with the
Priority of Payments, and any such amounts not paid on or prior to any Payment
Date shall remain outstanding and shall be payable on the next Payment Date on
which funds are available for such purpose pursuant to the Priority of Payments.

 

(c)    The provisions of this Section 6.03 shall survive the termination of this
Agreement and the removal or resignation of the Class A-1R Note Agent (to the
extent of any fees or indemnified liabilities, costs, expenses and other amounts
arising or incurred prior to, or arising out of actions or omissions occurring
prior to, such termination, resignation or removal).

 

Section 6.04.                  Resignation and Removal; Appointment of a
Successor.

 

(a)    Except as provided in Section 6.04(d) below, no resignation or removal of
the Class A-1R Note Agent and no appointment of a successor Class A-1R Note
Agent pursuant to this Section 6.04 shall become effective until the acceptance
of appointment by the successor Class A-1R Note Agent pursuant to Section 6.05.

 



 23 

 

(b)   The Class A-1R Note Agent may resign at any time by giving 30 days' prior
written notice thereof to the Co-Issuers, the Trustee, the Class A-1R
Noteholders, the Collateral Manager and S&P.

 

(c)    If at any time the Class A-1R Note Agent shall materially breach its
obligations hereunder or under the Indenture, or shall become incapable of
acting then, in either such case (subject to Section 6.04(a)), (i) the
Co-Issuers, by Issuer Order, may remove the Class A-1R Note Agent, or (ii) any
Class A-1R Noteholder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Class A-1R Note Agent and the appointment of a successor Class A-1R Note Agent.
If at any time the Class A-1R Note Agent shall be adjudged as bankrupt or
insolvent or a receiver or liquidator of the Class A-1R Note Agent or of its
property shall be appointed or any public officer shall take charge or control
of the Class A-1R Note Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, subject to Section 6.04(a),
the Class A-1R Note Agent shall be removed.

 

(d)   Notwithstanding the foregoing, the Class A-1R Note Agent may resign its
duties hereunder without any requirement that a successor Class A-1R Note Agent
be obligated hereunder and without any liability for further performance of any
duties hereunder upon at least 30 days' prior written notice to the Collateral
Manager and the Issuer of termination upon the occurrence of any of the
following events and the failure to cure such event within such 30 day notice
period: (i) failure of the Issuer to pay any of the amounts specified in Section
6.03 within 30 days after receipt by the Issuer of an invoice from the Class
A-1R Note Agent for such amount due pursuant to Section 6.03 hereof to the
extent that amounts are available therefor under Section 11.1(a) of the
Indenture or (ii) failure of the Issuer to provide any indemnity payment or
expense reimbursement to the Class A-1R Note Agent required under Section 6.03
hereof within 30 days of the receipt by the Collateral Manager or the Issuer of
a written request for such payment or reimbursement.

 

(e)    If the Class A-1R Note Agent shall resign or be removed in accordance
with the terms hereof, or if a vacancy shall occur in the office of the Class
A-1R Note Agent for any reason, the Co-Issuers, by Issuer Order, shall promptly
appoint a successor Class A-1R Note Agent by written instrument executed by an
Authorized Officer of each of the Co-Issuers and the successor Class A-1R Note
Agent; provided that such successor Class A-1R Note Agent shall be appointed
only upon the written consent of a Majority of the Class A-1R Notes and the
Collateral Manager. If the Co-Issuers shall fail to appoint a successor Class
A-1R Note Agent within 30 days after such notice of resignation, removal or the
occurrence of such vacancy, a successor Class A-1R Note Agent may be appointed
by a Majority of the Class A-1R Notes delivered to the Issuer, the Collateral
Manager and the retiring Class A-1R Note Agent. The successor Class A-1R Note
Agent so appointed shall, forthwith upon its acceptance of such appointment,
become the successor Class A-1R Note Agent and supersede any successor Class
A-1R Note Agent proposed by the Co-Issuers. If no successor Class A-1R Note
Agent shall have been so appointed by the Co-Issuers or such Class A-1R
Noteholders and shall have accepted appointment in the manner hereinafter
provided, the retiring Class A-1R Note Agent or any Class A-1R Noteholder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Class A-1R Note Agent.

 



 24 

 

(f)    The Co-Issuers shall give prompt notice of each resignation and each
removal of the Class A-1R Note Agent and each appointment of a successor Class
A-1R Note Agent by mailing written notice of such event by first-class mail,
postage prepaid, to the Trustee, the Collateral Manager, S&P and each Class A-1R
Noteholder and the related Guarantor or Funding Entity, if any, as their names
and addresses appear in the Note Register. Each notice shall include the name
and address of the successor Class A-1R Note Agent. If the Co-Issuers fail to
mail any such notice within ten days after acceptance of appointment by the
successor Class A-1R Note Agent, the successor Class A-1R Note Agent shall cause
such notice to be given at the expense of the Co-Issuers.

 

Section 6.05.                   Acceptance of Appointment by Successor.

 

Every successor Class A-1R Note Agent appointed hereunder shall execute,
acknowledge and deliver to the Co-Issuers and the retiring Class A-1R Note Agent
an instrument accepting such appointment. Upon delivery of the required
instrument, the resignation or removal of the retiring Class A-1R Note Agent
shall become effective and such successor Class A-1R Note Agent, without any
other act, deed or conveyance, shall become vested with all the rights, powers,
duties and obligations of the retiring Class A-1R Note Agent; provided that upon
request of the Co-Issuers or a Majority of the Class A-1R Notes or the successor
Class A-1R Note Agent, such retiring Class A-1R Note Agent shall, upon payment
of its fees and expenses then unpaid, execute and deliver an instrument
transferring to such successor Class A-1R Note Agent all the rights, powers,
duties and obligations of the retiring Class A-1R Note Agent.

 

Section 6.06.                  Class A-1R Note Agent Criteria

 

The Class A-1R Note Agent, and any entity appointed as a successor Class A-1R
Note Agent, shall be required to have a combined capital and surplus of at least
$200,000,000 and a rating assigned by S&P of at least "A-" and having an office
within the U.S. unless the Rating Agency Condition is satisfied with respect
thereto. If the Class A-1R Note Agent publishes reports of condition at least
annually, then for the purposes of this Section 6.06, the combined capital and
surplus of the Class A-1R Note Agent shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time the Class A-1R Note Agent shall cease to be eligible in accordance
with the provisions of this Section 6.06, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01.                   Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
(including each consent, notice, direction or request) shall be in writing and
shall be delivered by hand or overnight courier service or sent by fax or
electronic messaging system, as follows:

 



 25 

 

(a)    if to the Co-Issuers, the Trustee or the Collateral Manager, at its
address or fax number set forth in the Indenture;

 

(b)   if to the Class A-1R Note Agent, at its address or fax number set forth on
Schedule 2.01 or at such other address as shall be designated by the Class A-1R
Note Agent in a notice to the Issuer, each Class A-1R Noteholder and the
Trustee;

 

(c)    if to any Class A-1R Noteholder, at its address or fax number set forth
on Schedule 2.01 (in the case of the Initial Class A-1R Noteholder) or in the
Class A-1R Sale and Transfer Agreement delivered by it; or at such other address
as shall be designated by a Class A-1R Noteholder in a notice to the Issuer, the
Class A-1R Note Agent and the Trustee; and

 

(d)   if to S&P, in the manner specified in the Indenture.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

Section 7.02.                  Waivers; Amendments.

 

(a)    No waiver of any provision of this Agreement or consent to any departure
by the Issuer therefrom shall in any event be effective unless the same shall be
permitted by Section 7.02(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of any
Borrowing shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Trustee, the Class A-1R Note Agent, any Class A-1R
Noteholder or any other Noteholder may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Co-Issuers, the Class A-1R Note Agent, and each of the Class A-1R
Noteholders and, in the case of any waiver, amendment or modification that
affects the obligations or rights of the Collateral Manager in any manner, the
Collateral Manager. The Issuer will give written notice to S&P of any waiver,
amendment or modification of any provision of this Agreement.

 

(c)    No waiver, amendment or modification of the Indenture or any other
agreement referred to herein or therein to which either of the Co-Issuers is a
party (other than this Agreement) shall affect any of the rights or obligations
under this Agreement of the parties hereto unless such waiver, amendment or
modification is effected in accordance with the applicable provisions of the
Indenture; provided that no such waiver, amendment or modification shall
increase, or extend the term of any of the Commitments, or extend the time or
waive any requirement for the reduction or termination of any of the
Commitments, without the consent of each of the Class A-1R Noteholders.

 



 26 

 

(d)   A failure or delay in exercising any right, power or privilege in respect
of this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

Section 7.03.                  Successors and Assigns.

 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and transferees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Any purported transfer not in compliance with this
Section 7.03 shall be null and void.

 

(b)   Neither of the Co-Issuers may assign or delegate any of its rights or
obligations under this Agreement without the prior consent of each Class A-1R
Noteholder, the Class A-1R Note Agent and the Trustee. No Class A-1R Noteholder
may assign any of its rights or obligations under this Agreement or under any
Class A-1R Notes, except that any Class A-1R Noteholder may transfer to one or
more transferees all or a portion of its Class A-1R Notes and the related rights
and obligations under this Agreement (including all or a portion of its
Commitment and the advances at the time owing to it), to the extent that (A) any
transfer by a Class A-1R Noteholder of less than all of a Class A-1R Note or the
related Commitment by such Class A-1R Noteholder shall be of the same ratable
portion of such Class A-1R Note and the related Commitment, (B) no such transfer
shall be effected unless all conditions precedent to the transfer of the
relevant Class A-1R Note specified herein and in the Indenture have been
satisfied, (C) no such transfer shall be effected during the Reinvestment Period
unless the transferee satisfies the Class A-1R Purchaser Rating Criteria on the
date of such transfer (as evidenced by a Class A-1R Sale and Transfer Agreement
executed and delivered by such transferee), (D) no such transfer shall be
effected unless the parties to such transfer shall have executed and delivered
to the Class A-1R Note Agent (with a copy to the Trustee) a duly completed Class
A-1R Sale and Transfer Agreement and the Issuer and the Class A-1R Note Agent
shall have consented to such transfer, and (E) all interests in a Class A-1R
Note shall be evidenced in definitive, registered form. Each Class A-1R
Noteholder may grant (and the Initial Class A-1R Noteholder has granted) the
right to an investment manager or other agent to take certain actions hereunder
on its behalf. Class A-1R Notes can only be held in the form of one or more
Certificated Notes and cannot be exchanged for a beneficial interest in a Global
Note. Upon acceptance and recording pursuant to Section 7.03(c), from and after
the effective date specified in each Class A-1R Sale and Transfer Agreement, the
transferee thereunder shall be a party hereto and, to the extent of the interest
transferred by such Class A-1R Sale and Transfer Agreement, have the rights and
obligations of a Class A-1R Noteholder under this Agreement, and the
transferring Class A-1R Noteholder thereunder shall, to the extent of the
interest transferred by such Class A-1R Sale and Transfer Agreement, be released
from its obligations under this Agreement (and, in the case of a Class A-1R Sale
and Transfer Agreement covering all of the transferring Class A-1R Noteholder's
rights and obligations under this Agreement and in respect of Class A-1R Notes,
such Class A-1R Noteholder shall cease to be a party hereto). The Issuer shall
provide, or cause to be provided, notice of any such transfer to S&P.

 



 27 

 

(c)    Upon its receipt of a duly completed Class A-1R Sale and Transfer
Agreement executed by a transferring Class A-1R Noteholder and a transferee, the
Class A-1R Note Agent shall accept such Class A-1R Sale and Transfer Agreement
and record the Class A-1R Noteholder identification and amount transferred in
the Class A-1R Commitment Register. No transfer shall be effective for purposes
of this Agreement unless it has been recorded in the Class A-1R Commitment
Register as provided in this paragraph.

 

(d)   Any Class A-1R Noteholder may at any time grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Class A-1R Noteholder, including any such grant to a Federal Reserve Bank, and
this Section 7.03 shall not apply to any such grant of a security interest;
provided that no such grant of a security interest shall release a Class A-1R
Noteholder from any of its obligations hereunder or substitute any such
transferee for such Class A-1R Noteholder as a party hereto.

 

Section 7.04.                   Survival

 

. All covenants, agreements, representations and warranties made by the
Co-Issuers and each Class A-1R Noteholder herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
the Indenture shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any advances, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Trustee, the Class A-1R Note
Agent or any Class A-1R Noteholder may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any Class A-1R Note or any amount payable under this Agreement or the
Indenture in respect of any Class A-1R Note is outstanding and unpaid and so
long as the Commitments have not expired or terminated.

 

Section 7.05.                   Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the Indenture constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Class A-1R Note Agent and when the Class A-1R Note
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax or .pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 7.06.                   Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any respect in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability in such matter
without affecting the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 



 28 

 

Section 7.07.                  Governing Law; Jurisdiction; Consent to Service
of Process; Waiver of Jury Trial Right.

 

(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

(b)   Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any documents related thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 7.07(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e)    EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING.

 

Section 7.08.                   Benefits of Indenture.

 

Each of the Class A-1R Noteholders hereby acknowledges and approves the pledge
and assignment by the Issuer of all of its right, title and interest in, to and
under this Agreement to the Trustee for the benefit and security of the Secured
Parties pursuant to the Indenture.

 

Section 7.09.                   Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 7.10.                   Non-Recourse Obligations.

 

The Class A-1R Notes and all obligations of the Co-Issuers under this Agreement
are limited recourse obligations payable solely from the Assets pursuant to the
Priority of Payments. Upon realization of the Assets and the application of the
proceeds thereof in accordance with the Indenture, any outstanding obligations
of the Co-Issuers hereunder shall be extinguished and shall not thereafter
revive. None of the Collateral Manager, the Trustee, the Class A-1R Note Agent,
the Administrator, any of their respective affiliates, security holders
(including shareholders), members, partners, officers, directors or employees,
or the security holders (including shareholders), members, partners, officers,
directors, employees or incorporators of the Co-Issuers, or any other person or
entity will be obligated to make payments on the Class A-1R Notes. Consequently,
the Class A-1R Noteholders must rely solely on amounts received in respect of
the Assets for the payment of principal thereof and interest and the Commitment
Fee thereon. This section shall survive the termination of this Agreement.

 



 29 

 

Section 7.11.                  Non-Petition. Notwithstanding any other provision
of this Agreement, neither the Class A-1R Noteholders nor the Class A-1R Note
Agent, in its own capacity, may, prior to the date which is one year (or, if
longer, the applicable preference period) and one day after the payment in full
of all Notes, institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under federal or state bankruptcy or similar laws. Nothing in this
Section 7.11 shall preclude, or be deemed to estop, the Class A-1R Noteholders
or the Class A-1R Note Agent (i) from taking any action prior to the expiration
of the aforementioned one year and one day (or longer) period in (A) any case or
proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or (B)
any involuntary insolvency proceeding filed or commenced by a Person other than
such Class A-1R Noteholder, the Class A-1R Note Agent or any of their respective
Affiliates, as applicable, or (ii) from commencing against the Issuer or the
Co-Issuer or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding,
subject to Section 7.10. This Section shall survive the termination of this
Agreement.

 

Section 7.12.                   Issuer Orders.

 

The Issuer hereby agrees that if an Issuer Order is required to be delivered in
accordance with the terms hereof, it shall cause such Issuer Order to be
delivered promptly following receipt of the applicable request therefor.

 

Section 7.13.                   Special Provisions Applicable to CP Conduits.

 

(a)    (a) Each of the parties hereto (each, a "Restricted Person") hereby
agrees that it will not institute against any CP Conduit, or join any other
Person in instituting against, or encourage, cooperate with or join any Person
in instituing against, any CP Conduit, any proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, present a petition for the
winding up or liquidation of any CP Conduit or seek the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for any CP Conduit or for all or substantially all of
its assets prior to the date that is two years and a day (or, if longer, the
applicable preference period then in effect) after the last day on which any
Commercial Paper Notes shall have been outstanding. The obligations under this
Section 7.13(a) shall survive the termination of this Agreement and the payment
of the Notes.

 

(b)   Nothing in clause (a) above shall limit the right of any Restricted Person
to file any claim in or otherwise take any action with respect to any proceeding
of the type described in clause (a) above that was instituted against any CP
Conduit by any person other than such Restricted Person, so long as such
Restricted Person did not encourage, cooperate with or join any Person in
instituting such proceeding.

 



 30 

 

(c)    Notwithstanding anything to the contrary contained herein, the
obligations of any CP Conduit under this Agreement are solely the corporate
obligations of such CP Conduit and, in the case of obligations of any CP Conduit
other than Commercial Paper Notes, shall be payable at such time as funds are
received by or are available to such CP Conduit in excess of funds necessary to
pay in full all outstanding Commercial Paper Notes and, to the extent funds are
not available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Bankruptcy Law) of any such party shall be subordinated to the payment in
full of all Commercial Paper Notes. The provisions of this Section 7.13(c) shall
survive the termination of this Agreement and the payment of the Notes.

 

(d)   No recourse under any obligation, covenant or agreement of any CP Conduit
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Conduit or any agent of such CP
Conduit or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of any such CP Conduit individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, employee or agent of such CP
Conduit or any agent thereof or any of their Affiliates (solely by virtue of
such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of such CP Conduit contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by any
CP Conduit of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement,
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 7.13(d) shall survive termination
of this Agreement.

 

(e)    Each CP Conduit may act hereunder by and through its Program Manager,
administrator or funding agent, as applicable.

 

(f)    Each of the parties hereto waives any right to set-off and to appropriate
and apply any and all deposits and any other indebtedness at any time held or
owing thereby to or for the credit or the account of any CP Conduit against and
on account of the obligations and liabilities of such CP Conduit to such party
under this Agreement.

 

(g)   Each CP Conduit agrees that it shall maintain confidentiality in
accordance with the confidentiality provisions of the Indenture, provided that,
notwithstanding anything to the contrary herein or in the Indenture, each CP
Conduit may disclose to its respective Conduit Support Providers, any Affiliates
of any such party and governmental authorities having jurisdiction over such CP
Conduit, Conduit Support Provider, any Affiliate of such party and any Conduit
Rating Agency, the identities of (and other material information regarding) the
Co-Issuers, any other obligor on, or in respect of, any Note issued to such CP
Conduit, the Assets constituting collateral for such Notes and any of the terms
and provisions of the Transaction Documents that it may deem necessary or
advisable.

 



 31 

 

(h)   No pledge and/or collateral assignment by any CP Conduit to a Conduit
Support Provider of an interest in the rights of such CP Conduit in any Note
issued to such CP Conduit shall constitute an assignment and/or assumption of
such CP Conduit's obligations under this Agreement or any other Transaction
Document, such obligations in all cases remaining with such CP Conduit.
Moreover, any such pledge and/or collateral assignment of the rights of such CP
Conduit shall be permitted hereunder without further action or consent and any
such pledgee may foreclose on any such pledge and perfect an assignment of such
interest and enforce such CP Conduit's right hereunder notwithstanding anything
to the contrary in this Agreement or any other Transaction Document.

 

Section 7.14.                   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any parties to any
Transaction Document, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Transaction Document, other than an
Excluded Liability, may be subject to the Write-Down and Conversion Powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability
including, without limitation, a reduction in any accrued or unpaid interest in
respect of such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)       the variation of the terms of any Transaction Document to give
effect to the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 



 32 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRISON FUNDING 2016-2 LTD.,
       as Issuer

 

 

By: /s/ Carrie Bunton                   

       Name: Carrie Bunton
       Title: Director

 

 

 

 

 

 

 



 

 

GARRISON FUNDING 2016-2 LLC,
       as Co-Issuer

 

 

By: /s/ Donald J. Puglisi                     

       Name: Donald J. Puglisi

       Title: Manager

 

 

 

 

 

 

 



 

 

Natixis, New York Branch,

      as Class A-1R Note Agent

 

 

By: /s/ David Duncan                           

       Name: David Duncan

       Title: Managing Director

 

 

 

By:/s/ Frank Fletcher                             

       Name: Frank Fletcher

       Title: Managing Director

 

 

 

 



 

 

INITIAL CLASS A-1R NOTEHOLDER

 

 

VERSAILLES ASSETS LLC

 

 

By: /s/ Bernard J. Angelo                         

       Name: Bernard J. Angelo

       Title: Senior Vice President

 

 

By: /s/ John L. Fridlington                        

       Name: John L. Fridlington

       Title: Vice President

 

 

 

 

 

 

 



 

 

ACKNOWLEDGED:

 

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as Trustee

 

 

By: /s/ Vincent Pham                      

Name: Vincent Pham

Title: Vice President

 

 




 

 

 

 

 

 

 

 

 



 

 

SCHEDULE 2.01

 

COMMITMENTS;

ADDRESSES FOR NOTICES

 

 

INITIAL CLASS A-1R NOTEHOLDERS

 

Name of Holder Commitment Versailles Assets LLC $25,000,000

 

Address for Notices

 

Versailles Assets LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bernard J. Angelo

Tel No: 631.587.4700

 

With a copy to:

Versailles Assets LLC

c/o Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attn: Henry Sandlass

Tel: (212) 891-5868

E-mail: versaillestransactions@us.natixis.com

 

CLASS A-1R NOTE AGENT

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Evelyn Clarke

Tel: (212) 891-5879

Email: Evelyn.Clarke@us.natixis.com

with a copy to scsgnotices@us.natixis.com

 

 

 

Sch-1



 

 

EXHIBIT A

 

FORM OF CLASS A-1R SALE AND TRANSFER AGREEMENT

 

Reference is made to the Class A-1R Note Purchase Agreement, dated as of
September 29, 2016 (as modified and supplemented and in effect from time to
time, the "Class A-1R Note Purchase Agreement"), by and among Garrison Funding
2016-2 Ltd. (the "Issuer"), Garrison Funding 2016-2 LLC (the "Co-Issuer" and,
together with the Issuer, the "Co-Issuers"), each of the Class A-1R Noteholders
party thereto from time to time and Natixis, New York Branch, as Class A-1R Note
Agent (together with any successor in such capacity, the "Class A-1R Note
Agent") and the Indenture, dated as of September 29, 2016 (as modified and
supplemented and in effect from time to time, the "Indenture"), entered into
among the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as
Trustee (the "Trustee"). Terms used but not defined herein shall have the
respective meanings ascribed thereto in the Class A-1R Note Purchase Agreement
and, if not defined in the Class A-1R Note Purchase Agreement, in the Indenture.

 

The Transferor named below (the "Transferor") hereby sells and assigns to the
Transferee named below (the "Transferee"), and the Transferee hereby purchases
and assumes from the Transferor, effective as of the transfer date (the
"Transfer Date") set forth below, the interests set forth below (the
"Transferred Interest") in the Transferor's rights and obligations under the
Class A-1R Note Purchase Agreement, including, without limitation, the interests
set forth below in the Class A-1R Notes held by (and the related Commitment of
and outstanding principal amount of advances made by) the Transferor on the
Transfer Date. The Transferee hereby acknowledges receipt of a copy of the
Indenture and the Class A-1R Note Purchase Agreement and confirms that, on the
Transfer Date, it satisfies the Class A-1R Purchaser Rating Criteria and the
other conditions of the Indenture and the Class A-1R Note Purchase Agreement.
From and after the Transfer Date (A) the Transferee shall be a party to and be
bound by the provisions of the Class A-1R Note Purchase Agreement and, to the
extent of the Transferred Interest, have the rights and obligations of a Class
A-1R Noteholder thereunder and (B) the Transferor shall, to the extent of the
Transferred Interest, relinquish its rights and be released from its obligations
under the Class A-1R Note Purchase Agreement. The Transferee hereby represents
and warrants to the Issuer that, as of the Transfer Date, the representations
and warranties contained in the Class A-1R Note Purchase Agreement (including,
without limitation, in Sections 3.08 and 4.02 thereof) or any other documents to
which the Transferor is a party are, and will be as of the date of any
Borrowing, true and correct in all respects with respect to the Transferee. The
Transferor hereby represents and warrants to the Transferee that, as of the
Transfer Date, the Transferor (1) owns the Transferred Interest free and clear
of any lien or other encumbrance and (2) is not aware of any Default or Event of
Default under the Indenture.

 

Without limitation to the preceding paragraph, the Transferee represents and
warrants to the Issuer, the Co-Issuer, the Class A-1R Note Agent and the
Trustee, as of the date hereof that:

 



 A-1 

 

(a)    In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Class A-1R Note Agent, the Placement Agent, the
Collateral Manager or any of their respective affiliates are acting as a
fiduciary or financial or investment adviser for it; (ii) it is not relying on
any written or oral advice, counsel or representations of the Co-Issuers, the
Trustee, the Collateral Administrator, the Class A-1R Note Agent, the Placement
Agent, the Collateral Manager or any of their respective affiliates other than
in the Offering Circular, if applicable; (iii) it has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary, and has made its own investment decisions
based upon its own judgment and upon any advice from such advisers as it has
deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee,
the Collateral Administrator, the Class A-1R Note Agent, the Placement Agent,
the Collateral Manager or any of their respective affiliates; and (iv) it is a
sophisticated investor and is purchasing the Class A-1R Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks.

 

(b)   It is not a member of the public of the Cayman Islands.

 

(c)    It is, and on each date that it purchases or funds its Commitment
hereunder it will be, either (i) not a "U.S. person" (as defined in Regulation
S) or a "U.S. resident" (within the meaning of the Investment Company Act) and
is acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d)   On each day from the date on which it acquires its interest in the Class
A-1R Notes through and including the date on which it disposes of its interest
in such Notes either that (A) if it is, or is acting on behalf of, a Benefit
Plan Investor, as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the "Code"), and (B) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code. Any purported transfer of a Class A-1R Note or interest therein that
does not comply with the foregoing representations shall be null and void ab
initio.

 

(e)    It has received and reviewed such information as it deems necessary in
order to make its investment decision and it is not relying on any information
that differs from the information included in the Offering Circular, the Class
A-1R Note Purchase Agreement and the Indenture.

 



 A-2 

 

(f)    It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Issuer is exempt from registration as such by virtue of Section 3(c)(7) of
the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 

(g)   As of the date of its acquisition of the Class A-1R Notes, it satisfies
the Class A-1R Purchaser Rating Criteria.

 

(h)   As of the date of its acquisition of the Class A-1R Notes, it shall notify
S&P of such transfer at the respective addresses set forth in the Indenture.

 

(i)     It is not and will not be treated as a partnership, grantor trust or S
corporation for United States Federal income tax purposes (a "Flowthrough
Entity"), or if it is at the time it becomes a Flowthrough Entity less than 40%
of the assets of such Flowthrough Entity are represented, directly or
indirectly, by the Class A-1R Notes (each person that is described in, and makes
the representation in either of the foregoing clauses, a "Direct Tax Owner").
Further, each purchaser, beneficial owner and subsequent transferee of a Class
A-1R Note agrees that no transfer of the Class A-1R Notes will be effective, and
the Issuer shall not recognize any such transfer of a Class A-1R Note, if, (i)
the Class A-1R Note is transferred on an established securities market, (ii) the
Class A-1R Note is transferred on a secondary market (or substantial equivalent
thereof) within the meaning of section 7704(b) of the Code, or (iii) as a result
of such transfer, there would be more than 28 Direct Tax Owners of Class A-1R
Notes in the aggregate or such transfer would otherwise cause the Issuer to be
treated as a publicly traded partnership as defined in Section 7704(b) of the
Code.

 

(j)     Either (i) it is a U.S. Person or (ii) it has provided an IRS Form
W-8ECI to the Class A-1R Note Agent on or prior to the Transfer Date, and it
agrees that it will not transfer the Class A-1R Notes to a Person who is not a
U.S. Person, unless such Person has provided an IRS Form W-8ECI to the Class
A-1R Note Agent on or prior to the Transfer Date, and that the Issuer will not
recognize any attempted transfer in contravention of the foregoing.

 

(k)   It will treat its Notes as debt of the tax owner of the Issuer's equity
(and where the Issuer is treated as a partnership, as debt of the Issuer) for
United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes unless otherwise required by any relevant
taxing authority.

 



 A-3 

 

(l)     It agrees to provide the Issuer, the Trustee, the Collateral Manager and
any agent of the Issuer any information or documentation, to correct and update
such information and take such action that is required under Tax Account
Reporting Rules and/or to avoid the imposition of tax under FATCA, and in the
event the holder fails to provide and update such information or take such
actions or in the event that such holder's ownership of any Notes would
otherwise cause the Issuer (or its sole owner) to fail to achieve Tax Account
Reporting Rules Compliance, to the extent necessary to avoid an adverse effect
on the Issuer (or its sole owner) or any other holder as a result of such
failure or the holder's ownership of Notes, the Issuer will have the right to
compel the holder to sell its Notes, and, if such holder does not sell its Notes
within 30 days after notice from the Issuer or an agent of the Issuer, to sell
such Notes at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account, in addition to other related costs and charges, any taxes incurred by
the Issuer in connection with such sale) to the holder as payment in full for
such Notes and neither the Issuer nor the Trustee will have any liability for
any losses that may be incurred by such holder as a result. It agrees that
Issuer may also assign each such Notes a separate CUSIP or CUSIPs number in the
Issuer's sole discretion. In addition, it agrees that the Issuer has the right
under the Indenture to (1) withhold from any holder or beneficial owner of an
interest in Notes that fails to comply with FATCA and (2) provide any
information and documentation provided to it in connection with Tax Account
Reporting Rules regarding such Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant tax authority.

 

The Transferee acknowledges that by entering into this Class A-1R Sale and
Transfer Agreement it is deemed to warrant and represent all the warranties and
representations required to be made by each transferee of Class A-1R Notes under
the Indenture and the Class A-1R Note Purchase Agreement.

 

The Transferee understands that the Co-Issuers, the Trustee, the Class A-1R Note
Agent and their counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

This Class A-1R Sale and Transfer Agreement shall be governed by and construed
in accordance with the law of the State of New York.

 

Legal Name of Transferor:

 

Legal Name of Transferee:

 

Transferee's Address for Notices:

 

Fax No.:

 

Details of electronic messaging system:

 

Payment Instructions:

 



 A-4 

 

Federal Taxpayer ID No. of Transferee:

 

[Transferee is not a CP Conduit].

If Transferee has a Guarantor, the guaranty executed by such Guarantor is
attached hereto.

Effective Date of Transfer (Transfer Date):

 

  Amount Transferred Amount Retained by Transferor Commitment: U.S.$ U.S.$
Outstanding Principal
Amount of Advances:
U.S.$
U.S.$

 



 A-5 

 

The terms set forth above are hereby agreed to:

 

[Name of Transferor], as Transferor

 

 

By:

Title: ____________________________

 

 

[Name of Transferee], as Transferee

 

 

By:

Title: ___________________________

 

 

 



 A-6 

 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

 

[CLASS A-1R NOTEHOLDER][1]

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 2016-2

 

Gentlemen and Ladies:

 

This Class A-1R Borrowing Request is delivered to you pursuant to Section 3.04
of the Class A-1R Note Purchase Agreement, dated as of September 29, 2016
(together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 2016-2 Ltd.
(the "Issuer"), Garrison Funding 2016-2 LLC (the "Co-Issuer"), each of the Class
A-1R Noteholders party thereto and Natixis, New York Branch, as Class A-1R Note
Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings ascribed thereto
in the Class A-1R Note Purchase Agreement.[2]

 

The Issuer hereby requests that a Borrowing be made in the aggregate principal
amount of $____________ on ___________, 20___. Prior to giving effect to such
Borrowing, the Aggregate Outstanding Amount of the Class A-1R Notes was
$____________. After giving effect to such Borrowing, the Aggregate Outstanding
Amount of the Class A-1R Notes will be $____________.

 

The Issuer hereby acknowledges and agrees that each of the delivery of this
Borrowing Request and the acceptance by the Issuer of the proceeds of the
Borrowing requested hereby constitute a representation and warranty by the
Issuer that, on the date of such Borrowing, and before and after giving effect
thereto and to the application of the proceeds therefrom, all statements set
forth in Section 4.01 and Section 5.02 of the Class A-1R Note Purchase Agreement
are true and correct in all respects and all conditions set forth in Section
5.02 of the Class A-1R Note Purchase Agreement have been satisfied.

 

The Issuer agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Class A-1R Note Agent and
each Class A-1R Noteholder. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Class A-1R Note Agent and each Class A-1R
Noteholder shall receive written notice to the contrary from the Issuer, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.

________________________

[1] Required for Borrowing Request made with one Business Day's notice pursuant
to Section 3.04.

[2] A Borrowing Request is not needed in respect of a Downgrade Draw.

 



 B-1 

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Payment Instructions:      [_______________]

ABA: [___________]

Account Number: [__]

Account Name: [____]

Reference: [________]

 

The Issuer has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ____ day of _______________, 20___.

 

Garrison Funding 2016-2 Ltd.

 

By: ________________________________

Name:

Title:

 

 

 

 

 

 



 B-2 

 

EXHIBIT C

 

FORM OF CLASS A-1R PREPAYMENT NOTICE

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

 

Garrison Funding 2016-2 Ltd.

c/o Maples FS Limited
P.O. Box 1093, Boundary Hall
Cricket Square
George Town, Grand Cayman KY1-1102
Cayman Islands

 

Garrison Funding 2016-2 LLC

c/o Puglisi & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 2016-2

 

Gentlemen and Ladies:

 

This Class A-1R Prepayment Notice is delivered to you pursuant to Section
3.07(c) of the Class A-1R Note Purchase Agreement, dated as of September 29,
2016 (together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 2016-2 Ltd.
(the "Issuer"), Garrison Funding 2016-2 LLC (the "Co-Issuer"), each of the Class
A-1R Noteholders party thereto and Natixis, New York Branch, as Class A-1R Note
Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings ascribed thereto
in the Class A-1R Note Purchase Agreement.

 

This is to give you notice that a Class A-1R Prepayment in the aggregate
principal amount of $____________ will be made on ___________, 20___. [If a draw
made on the Class A-1R Notes during the same Interest Accrual Period is being
repaid, also include: Kindly note that the draw made on __________, 20__ is
being repaid hereby.]

 

Garrison CAPITAL INC.

 

By: ________________________________

Name:

Title:

 

 

 

C-1

 

